COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-13-00413-CV

In the Interest of E.C., a child            §    From the 322nd District Court

                                            §    of Tarrant County (322-529035-13)

                                            §    September 11, 2014

                                            §    Opinion by Chief Justice Livingston

                         JUDGMENT ON REHEARING

      After reviewing appellee B.F.’s motion for rehearing, we deny the motion.

Having withdrawn our prior opinion of August 7, 2014 to correct a clerical error,

we also withdraw our judgment of August 7, 2014 and substitute the following.

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed. We render judgment dismissing the suit.

      It is further ordered that appellees B.F. and W.F. shall pay all of the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Terrie Livingston
                                           Chief Justice Terrie Livingston